Exhibit 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into by LISA J.
MCLAUGHLIN (hereinafter referred to as “McLaughlin”) and LONGVIEW FIBRE COMPANY
(hereinafter referred to as “Longview Fibre “).

RECITALS

A. McLaughlin has been employed by Longview Fibre as Senior Vice
President-Finance, and her employment relationship with Longview Fibre will
terminate effective November 19, 2006.

B. McLaughlin and Longview Fibre wish to enter into an agreement to clarify and
resolve any disputes that may exist between them arising out of the employment
relationship and its termination, and any continuing obligations of the parties
to one another following the end of the employment relationship.

C. Longview Fibre has advised McLaughlin of her right to consult an attorney
prior to signing this Agreement and has provided her with at least twenty-one
days to consider its severance offer and seek legal assistance.

D. This Agreement is not and should not be construed as an admission or
statement by either party that it or any other party has acted wrongfully or
unlawfully. Both parties expressly deny any wrongful or unlawful action.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

 

  1. EMPLOYMENT: ENDING DATE AND RESPONSIBILITIES

McLaughlin’s employment with Longview Fibre will terminate effective
November 19, 2006. Prior to the termination of her employment, McLaughlin will
assist in ensuring a smooth transition. After her employment terminates,
McLaughlin will be reasonably available to provide information and answer
questions. McLaughlin shall provide the first eighty (80) hours of such services
for no additional consideration. With respect to services beyond such eighty
(80) hours, Longview Fibre shall compensate McLaughlin, as an independent
contractor, at the rate of $100 per hour. McLaughlin has no further employment
duties or responsibilities to Longview Fibre except as described in this
Agreement. Effective on the date hereof, McLaughlin also resigns from the
Longview Fibre board of directors and from the board of directors and any
committee or trusteeship of any subsidiary or affiliate of Longview Fibre.

 

  2. CHARACTERIZATION OF TERMINATION

McLaughlin and Longview Fibre agree that for all future purposes they will
characterize her termination of employment as a voluntary resignation. However,
nothing in this Agreement will preclude McLaughlin from representing for the
sole



--------------------------------------------------------------------------------

purpose of seeking unemployment compensation benefits that she resigned “in lieu
of termination,” a representation which Longview Fibre will confirm for this
purpose.

 

  3. SEVERANCE AND BENEFITS

No later than January 15, 2007 (but no earlier than January 1, 2007), Longview
Fibre will pay to McLaughlin as severance an amount equal to twenty-four
(24) months’ base salary at her current level, subject to normal payroll taxes
and withholdings. Longview Fibre will also pay McLaughlin an amount equal to 75%
of the payment she would have received under the Longview Fibre Short-Term
Incentive Plan (the “STIP”) for the fiscal year ending December 31, 2006 had she
been a participant in the STIP for the entire fiscal year, subject to normal
payroll taxes and withholdings. Such payment shall be made on the later of
(a) the date on which Awards under the STIP for the 2006 fiscal year are paid to
participants in the STIP, and (b) the earliest date on which such amount can be
paid without violating Section 409A of the Internal Revenue Code. In addition,
Longview Fibre will pay McLaughlin’s COBRA premiums to continue her and her
eligible dependents’ medical and dental coverage under Longview Fibre’s group
medical and dental plans for eighteen (18) months following the termination of
her employment or until McLaughlin is no longer entitled to COBRA continuation
coverage under Longview Fibre’s group medical and dental plans, whichever period
is less. All other employment benefits will cease effective the date that her
employment terminates. Without limiting the foregoing, and in consideration of
the amounts payable hereunder, including the continuation of McLaughlin’s
employment though November 19, 2006, McLaughlin hereby waives any right to
payments with respect to accrued vacation currently existing or accruing through
her termination of employment.

 

  4. OUTPLACEMENT SERVICES

During the one-year period immediately following the date McLaughlin’s
employment terminates, Longview Fibre shall provide to McLaughlin, or reimburse
the cost of, outplacement services of a scope and nature mutually satisfactory
to the parties and customary for executive employees of comparable stature, up
to an aggregate maximum amount of $30,000.

 

  5. VALID CONSIDERATION

McLaughlin and Longview Fibre agree that payment of the amounts described in the
preceding paragraphs is not required by Longview Fibre policies or procedures or
by any contractual obligation of Longview Fibre, and is offered by Longview
Fibre solely as consideration for this Agreement.

 

  6. RETURN OF LONGVIEW FIBRE PROPERTY

McLaughlin will immediately upon termination turn over to Longview Fibre all
files, memoranda, records, credit cards, and other documents or physical
property which she received from Longview Fibre or its employees or generated
herself in the course of her employment with Longview Fibre.

 

– 2 –



--------------------------------------------------------------------------------

  7. COMPLETE RELEASE OF CLAIMS

McLaughlin expressly waives all claims against Longview Fibre and releases
Longview Fibre (including its employees, officers, directors, stockholders,
managers, agents and representatives) from any claims that she may have in any
way connected with her employment with Longview Fibre and the termination
thereof. It is understood that this release includes, but is not limited to, any
claims for wages, bonuses, employee benefits, or damages of any kind whatsoever,
arising out of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, any theory of wrongful discharge, any legal
restriction on Longview Fiber’s right to terminate employment, or any federal,
state or other governmental statute or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the federal Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Employee Retirement Income Security Act of 1974, the Washington
Law Against Discrimination (all as amended and in effect from time to time), and
any other legal limitation on the employment relationship.

McLaughlin represents that she has not filed any complaints, charges or lawsuits
against Longview Fibre with any governmental agency or any court, and agrees
that she will not initiate, assist or encourage any such actions.

This waiver and release will not waive or release claims where the events in
dispute first arise after execution of this Agreement, nor will it preclude
McLaughlin from filing a lawsuit for the exclusive purpose of enforcing her
rights under this Agreement. In addition, notwithstanding the waiver and release
provisions of this Section 7, McLaughlin does not release or waive any claims or
rights existing under (a) the indemnification provisions of Longview Fibre’s
Articles of Incorporation or Bylaws, (b) any indemnification contract between
McLaughlin and Longview Fibre or any of its subsidiaries or affiliates, or
(c) any directors and officers insurance policy applicable to McLaughlin or
under which McLaughlin has coverage.

 

  8. REVIEW AND REVOCATION PERIODS; EFFECTIVE DATE

McLaughlin will have twenty-one days to review this Agreement and consult legal
counsel if she so chooses, during which time the proposed terms of this
Agreement will not be amended, modified or revoked by Longview Fibre. McLaughlin
may revoke this Agreement if she so chooses by providing written notice of her
decision to revoke to Longview Fibre within seven days following the date she
signs this Agreement. This Agreement will become effective and enforceable upon
the expiration of the seven-day revocation period.

 

  9. SEVERABILITY

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement will
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

  10. KNOWING AND VOLUNTARY AGREEMENT

McLaughlin represents and agrees that she has read this Agreement, understands
its terms and the fact that it releases any claim she might have against
Longview Fibre and its agents, understands that she has the right to consult
counsel of

 

– 3 –



--------------------------------------------------------------------------------

choice and has either done so or knowingly waived the right to do so, and enters
into this Agreement without duress or coercion from any source.

 

  11. REAFFIRMATION OF CONFIDENTIALITY OBLIGATIONS

McLaughlin reaffirms and agrees that she will maintain the confidentiality of
Longview Fibre business and financial information.

 

  12. ENTIRE AGREEMENT

This Agreement sets forth the entire understanding between McLaughlin and
Longview Fibre and supersedes any prior agreements or understandings, express or
implied, pertaining to the terms of her employment with Longview Fibre and the
termination of the employment relationship.

McLaughlin acknowledges that in executing this Agreement, she does not rely upon
any representation or statement by any representative of Longview Fibre
concerning the subject matter of this Agreement, except as expressly set forth
in this text of the Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

LONGVIEW FIBRE COMPANY

    By:  

/s/ R.H. WOLLENBERG

   

/s/ LISA J. MCLAUGHLIN

Title:

 

President

   

Dated: 10/27/06

Dated:

 

10/25/06

     

 

– 4 –